Exhibit 10.1

 

EXECUTION COPY

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”) is made as of the 5th day of
November, 2018, between Boston Private Financial Holdings, Inc., a Massachusetts
corporation with its principal place of business at Ten Post Office Square,
Boston, Massachusetts (the “Company”), and Anthony DeChellis (the “Executive”),
hereinafter collectively the “Parties.”

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company beginning on November 26, 2018 (the “Commencement
Date”) on the terms contained herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

 

1.                                      Position and Duties. The Executive shall
serve as the President and Chief Executive Officer of the Company and the
President and Chief Executive Officer of the Company’s wholly-owned subsidiary,
Boston Private Bank & Trust Company, and shall have supervision and control over
and responsibility for the day-to-day business and affairs of the Company and
shall have such other powers and duties as may from time to time be prescribed
by the Board of Directors of the Company (the “Board”), provided that such
duties are consistent with the Executive’s position or other positions that he
may hold from time to time. The Executive shall devote his full working time and
efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board (which approval will not be unreasonably withheld), or
engage in religious, charitable or other community activities as long as such
services and activities are disclosed to the Board and do not materially
interfere with the Executive’s performance of his duties to the Company as
provided in this Agreement. The Executive shall comply with such practices and
policies as the Board may establish or maintain for the Executive or for senior
management during the term of his employment, including without limitation, the
Company’s stock ownership guidelines, as adjusted by the Board from time to
time.

 

2.                                      Compensation and Related Matters.

 

(a)                                 Base Salary. The Executive’s initial gross
annual base salary rate shall be $700,000. The Executive’s base salary shall be
redetermined annually by the Board or the Compensation Committee of the Board
(the “Compensation Committee”), in its sole discretion, provided that the
Executive’s base salary shall not be reduced, except for across the board salary
reductions based on the Company’s financial performance similarly affecting all
or substantially all senior management Employees of the Company. The base salary
in effect at any given time is referred to herein as “Base Salary.” The Base
Salary shall be payable in a manner that is consistent with the Company’s usual
payroll practices for senior executives, or as may be mutually agreed by the
Parties.

 

(b)                                 Incentive Compensation. The Executive shall
be eligible to receive cash and/or equity incentive compensation as determined
by the Board or the Compensation Committee from time to time, including, without
limitation, the incentive compensation

 

--------------------------------------------------------------------------------



 

described in Sections 2(b)(i) and 2(b)(ii), below. To earn incentive
compensation, the Executive must be employed by the Company on the day such
incentive compensation is paid or delivered, except as otherwise provided in
Sections 4(b) or 4(c).

 

(i)                                     Annual Bonus. The Executive shall be
eligible to receive with respect to each fiscal year ending during the term of
the Executive’s employment with the Company a bonus payment subject to the terms
of this Section 2(b)(i) (the “Annual Bonus”). The amount of the Annual Bonus
shall be determined by the Board or the Compensation Committee, based on the
attainment of Company and/or individual performance metrics established and
revised annually by the Board or the Compensation Committee. The Executive’s
target Annual Bonus for fiscal year 2019 shall be 100 percent of his Base
Salary, and thereafter the Executive’s target Annual Bonus shall be as
determined by the Compensation Committee (the “Target Annual Bonus”), provided
that the actual amount of the Annual Bonus for each fiscal year shall be
determined by the Board or the Compensation Committee. The Annual Bonus, if any,
shall be payable in a single lump-sum in cash, or settled in Company stock, as
determined by the Compensation Committee, between January 1 and March 15 of the
year following the fiscal year to which such Annual Bonus relates.

 

(ii)                                  Annual Long-Term Equity Incentive Grants.
The Executive shall be eligible to receive annual long-term equity incentive
grants, including stock options, restricted stock, restricted stock units, or
other stock-based awards, as determined in the discretion of the Board or the
Compensation Committee. It is anticipated that the Executive shall be eligible
to receive a long-term equity incentive grant in 2019 with a target aggregate
grant date fair value of $1,100,000. The actual terms and conditions of each
long-term equity incentive award shall be determined in the discretion of the
Board or the Compensation Committee and evidenced by an award agreement issued
under, and subject to the terms and conditions of, the applicable plan.

 

(c)                                  Inducement Grant. In order to induce the
Executive to commence employment with the Company, on the Commencement Date, the
Company shall grant to the Executive (i) a number of shares of common stock of
the Company equal to $1,000 in order that the Executive shall be in compliance
with applicable legal requirements for directors of a Massachusetts bank and
trust company; (ii) a number of restricted stock units with an aggregate grant
date fair value of $750,000; and (iii) a number of stock options with an
aggregate grant date fair value of $1,750,000 (the common stock, restricted
stock units and the stock options together, the “Inducement Grant”) under the
Boston Private Financial Holdings, Inc. 2010 Inducement Stock Plan (the “2010
ISP”) and subject to the terms and conditions thereof. The Inducement Grant
shall be evidenced by award agreements issued under the 2010 ISP. The restricted
stock units granted under this Section 2(c) shall vest ratably on the first,
second, third and fourth anniversaries of the Commencement Date, subject to the
Executive’s continued employment with the Company through such vesting date.
Stock options with an aggregate grant date fair market value of $500,000 granted
under this Section 2(c) shall vest ratably on the first, second, third and
fourth anniversaries of the Commencement Date. Stock options with an aggregate
grant date fair market value of $1,250,000 shall vest if (x) the closing price
of Company stock is at or above $18.00 per share for 20 consecutive trading days
prior to the four-year anniversary of the Commencement Date, and (y) at the time
that the condition in subsection

 

2

--------------------------------------------------------------------------------



 

(x) is met, the Company’s Tier 1 risk-based capital ratio is at least 6.0%, or
such other level as may be required by a Governmental Agency (as defined in
Section 8(d)).

 

(d)                                 Expenses. The Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by him in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior executive officers.

 

(e)                                  Other Benefits. The Executive shall be
entitled to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the Commencement Date. As used herein, the
term “Employee Benefit Plans” includes, without limitation, each 401(k) savings
and profit-sharing plan; stock purchase plan; life insurance plan; medical
insurance plan; disability plan; health and accident plan and deferred
compensation plan or arrangement established and maintained by the Company on
the Commencement Date for employees of the same status within the hierarchy of
the Company. The Executive shall be entitled to participate in or receive
benefits under any employee benefit plan or arrangement which may, in the
future, be made available by the Company to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement. The Executive shall be
entitled to direct payment or reimbursement (at Executive’s option) of
reasonable costs and expenses for an annual physical examination and any medical
testing related thereto, provided that any such reimbursement shall be made by
the Company as soon as is reasonably practicable and in no event later than
December 31 of the calendar year following the year in which such expenses were
incurred.

 

(f)                                   Vacations. Vacation shall be taken at such
times and intervals as shall be determined by the Executive, in his reasonable
judgment, subject to the operating and business needs of the Company. The
Executive shall also be entitled to all paid holidays given by the Company to
its executives.

 

3.                                      Termination. The Executive’s employment
hereunder may be terminated without any breach of this Agreement under the
following circumstances:

 

(a)                                 Death. The Executive’s employment hereunder
shall terminate upon his death.

 

(b)                                 Disability. The Company may terminate the
Executive’s employment if he is disabled and unable or reasonably expected to be
unable to perform the essential functions of the Executive’s then existing
position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. The effective date of a disability shall be the date on which a
determination of disabled status is made. If any question shall arise as to
whether during any period the Executive is disabled so as to be unable to
perform the essential functions of the Executive’s then existing position or
positions with or without reasonable accommodation, the Executive may, and at
the request of the Company shall, submit to the Company a certification in
reasonable detail by a physician selected by the Company to whom the Executive
or the Executive’s guardian has no reasonable objection as to whether the
Executive is so disabled or how long such disability is

 

3

--------------------------------------------------------------------------------



 

expected to continue, and such certification shall for the purposes of this
Agreement be conclusive of the issue. The Executive shall reasonably cooperate
with any reasonable request of the physician in connection with such
certification. If such question shall arise and after reasonable advance written
notice the Executive shall fail to submit such certification, the Company’s
determination of such issue shall be binding on the Executive. Nothing in this
Section 3(b) shall be construed to waive the Executive’s rights, if any, under
existing law including, without limitation, the Family and Medical Leave Act of
1993, 29 U.S.C. §2601 et seq. and the Americans with Disabilities Act, 42 U.S.C.
§12101 et seq.

 

(c)                                  Termination by Company for Cause. The
Company may terminate the Executive’s employment hereunder for Cause by a vote
of the Board at a meeting of the Board called and held for such purpose. For
purposes of this Agreement, “Cause” shall mean:

 

(i)                                     conduct by the Executive constituting a
material act of misconduct in connection with the performance of his duties,
including, without limitation, misappropriation of funds or property of the
Company or any of its subsidiaries or affiliates other than the occasional,
customary and de minimis use of Company property for personal purposes;

 

(ii)                                  the commission by the Executive of (A) a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud or (B) any
felony;

 

(iii)                               any conduct by the Executive that would
reasonably be expected to result in material injury or reputational harm to the
Company or any of its subsidiaries and affiliates if he were retained in his
position;

 

(iv)                              continued non-performance or grossly deficient
performance by the Executive of his duties hereunder (other than by reason of
illness or injury) which has continued for more than 30 days following written
notice of such non-performance or grossly deficient performance from the Board,
provided overall financial performance of the Company shall not be deemed
grossly deficient performance by the Executive;

 

(v)                                 a breach by the Executive of any of the
provisions contained in Section 7 of this Agreement;

 

(vi)                              a material violation by the Executive of the
Company’s written employment policies after written notice with thirty (30) days
to cure, if curable, or material breach of this Agreement after written notice
with an opportunity to cure, if curable; or

 

(vii)                           failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company in writing to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the inducement of others to fail to cooperate
or to produce documents or other materials in connection with such
investigation.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Termination Without Cause. The Company may
terminate the Executive’s employment hereunder at any time without Cause. Any
termination by the Company of the Executive’s employment under this Agreement
which does not constitute a termination for Cause under Section 3(c) and does
not result from the death or disability of the Executive under Section 3(a) or
(b) shall be deemed a termination without Cause.

 

(e)                                  Termination by the Executive; Termination
for Good Reason. The Executive may terminate his employment hereunder at any
time for any reason, including but not limited to Good Reason. For purposes of
this Agreement, “Good Reason” shall mean that the Executive has complied with
the “Good Reason Process” (hereinafter defined) following the occurrence of any
of the following events, provided the Executive has not consented in writing to
such event(s): (i) a material diminution in the Executive’s responsibilities,
authority or duties; (ii) a material diminution in the Executive’s Base Salary
or Target Annual Bonus, except for across-the-board salary reductions based on
the Company’s financial performance similarly affecting all or substantially all
senior management employees of the Company; (iii) a material change in the
geographic location at which the Executive provides services to the Company; or
(iv) the material breach of this Agreement by the Company. “Good Reason Process”
shall mean that (i) the Executive reasonably determines in good faith that a
“Good Reason” condition has occurred; (ii) the Executive notifies the Company in
writing of the first occurrence of the Good Reason condition within 60 days of
the Executive’s actual knowledge of the first occurrence of such condition;
(iii) the Executive cooperates in good faith with the Company’s efforts, for a
period not less than 30 days following such notice (the “Cure Period”), to
remedy the condition; (iv) notwithstanding such efforts, the Good Reason
condition continues to exist; and (v) the Executive terminates his employment
within 90 days after the end of the Cure Period. In no event shall the
suspension of the Executive from active service with pay and with written notice
stating the reason for such suspension for a period of up to 30 calendar days,
including, without limitation, in connection with an investigation to determine
whether Cause exists to terminate the Executive’s employment pursuant to
Section 3(c), constitute “Good Reason.” If the Company cures the Good Reason
condition during the Cure Period, Good Reason shall be deemed not to have
occurred.

 

(f)                                   Notice of Termination. Except for
termination as specified in Section 3(a), any termination of the Executive’s
employment by the Company or any such termination by the Executive shall be
communicated by written Notice of Termination to the other party hereto. For
purposes of this Agreement, a “Notice of Termination” shall mean a notice which
shall indicate the specific termination provision in this Agreement relied upon
and include a summary statement of the basis for the decision to terminate
employment.

 

(g)                                  Date of Termination. “Date of Termination”
shall mean: (i) if the Executive’s employment is terminated by his death, the
date of his death; (ii) if the Executive’s employment is terminated on account
of disability under Section 3(b) or otherwise by the Company under
Section 3(c) or Section 3(d), the date on which Notice of Termination is given
or any later date specified in the Notice of Termination; (iii) if the
Executive’s employment is terminated by the Executive under Section 3(e) without
Good Reason, 30 days after the date on which a Notice of Termination is given,
and (iv) if the Executive’s employment is terminated by the Executive under
Section 3(e) with Good Reason, the date on which a Notice of Termination is
given after the end of the Cure Period. Notwithstanding the foregoing, in the
event that the

 

5

--------------------------------------------------------------------------------



 

Executive gives a Notice of Termination to the Company, the Company may
unilaterally accelerate the Date of Termination and such acceleration shall not
result in a termination by the Company for purposes of this Agreement.

 

4.                                      Compensation Upon Termination.

 

(a)                                 Termination Generally. If the Executive’s
employment with the Company is terminated for any reason, the Company shall pay
or provide to the Executive (or to his authorized representative or estate) any
earned but unpaid base salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits the Executive may have under any employee benefit plan of the Company
(the “Accrued Benefit”) on or before the time required by law but in no event
more than 30 days after the Executive’s Date of Termination.

 

(b)                                 Termination by the Company Without Cause or
by the Executive with Good Reason. If the Executive’s employment is terminated
by the Company without Cause as provided in Section 3(d), or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then the
Company shall, through the Date of Termination, pay the Executive his Accrued
Benefit. In addition:

 

(i)                                     subject to the Executive signing the
Separation Agreement within the 21-day period following the date that the
Separation Agreement is tendered by the Company to the Executive (which shall
not be later than the fifth day following the Date of Termination) and the
expiration of the seven-day revocation period for the Separation Agreement, the
Company shall pay the Executive an amount equal to two times the sum of (x) the
Executive’s Base Salary and (y) his Target Annual Bonus for the current year, or
if such Target Annual Bonus has not been established, an amount equal to the
Target Annual Bonus for the immediately preceding year (collectively, the
“Severance Amount”). The “Separation Agreement” shall be an agreement
substantially in the form of Exhibit A to this Agreement, subject to any
modifications that the Company reasonably determines to be necessary to maximize
enforceability of the Separation Agreement in accordance with then applicable
law. The Severance Amount shall be paid out in substantially equal installments
in accordance with the Company’s payroll practice over 18 months, beginning on
the first payroll date that occurs after the date that is 35 days after the Date
of Termination, provided the Separation Agreement has become effective prior to
such first payment date. Solely for purposes of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), each installment payment is
considered a separate payment. Notwithstanding the foregoing, if the Executive
breaches any of the provisions contained in Section 7 of this Agreement or
materially breaches any of the provisions contained in Sections 8 or 9 of this
Agreement, all payments of the Severance Amount shall immediately cease;

 

(ii)                                  all stock options and other stock-based
awards held by the Executive shall vest in accordance with the terms of the
award agreements governing such awards; and

 

6

--------------------------------------------------------------------------------



 

(iii)                               subject to the Executive’s copayment of
premium amounts at the active employees’ rate, the Executive may continue to
participate in the Company’s group health, dental and vision program for 18
months; provided, however, that the continuation of health benefits under this
Section shall reduce and count against the Executive’s rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985, as amended (“COBRA”).

 

(c)                                  Termination due to Death or Disability. If
the Executive’s employment is terminated due to the Executive’s death or by the
Company due to the Executive’s Disability, then the Company shall, through the
Date of Termination, pay the Executive (or his representative) his Accrued
Benefit. In addition, the Company shall pay the Executive a portion of the
Annual Bonus for the fiscal year during which the Date of Termination occurs
prorated based on the number of days of the Executive’s employment during such
fiscal year prior to the Date of Termination. Payments required under the
preceding sentence shall be made at the same time and is the same form as would
be the case if the Executive’s employment had not terminated due to death or
Disability.

 

5.                                      Change in Control Payment. The
provisions of this Section 5 set forth certain terms of an agreement reached
between the Executive and the Company regarding the Executive’s rights and
obligations upon the occurrence of a Change in Control of the Company. These
provisions are intended to assure and encourage in advance the Executive’s
continued attention and dedication to his assigned duties and his objectivity
during the pendency and after the occurrence of any such event. These provisions
shall apply in lieu of, and expressly supersede, the provisions of
Section 4(b) regarding severance pay and benefits upon a termination of
employment, if such termination of employment occurs within 18 months after the
occurrence of the first event constituting a Change in Control. These provisions
shall terminate and be of no further force or effect beginning 18 months after
the occurrence of a Change in Control.

 

(a)                                 Change in Control. During the Term, if
within 18 months after a Change in Control, the Executive’s employment is
terminated by the Company without Cause as provided in Section 3(d) or the
Executive terminates his employment for Good Reason as provided in Section 3(e),
then, subject to the signing of the Separation Agreement by the Executive and
the Separation Agreement becoming irrevocable, all within 60 days after the Date
of Termination,

 

(i)                                     the Company shall pay the Executive a
lump sum in cash in an amount equal to two times the sum of (A) the Executive’s
current Base Salary (or the Executive’s Base Salary in effect immediately prior
to the Change in Control, if higher) plus (B) the Executive’s current Target
Annual Bonus (or the Executive’s Target Annual Bonus in effect immediately prior
to the Change in Control, if higher);

 

(ii)                                  all stock options and other stock-based
awards held by the Executive shall vest in accordance with the terms of the
award agreements governing such awards;

 

7

--------------------------------------------------------------------------------



 

(iii)                               if the Executive was participating in the
Company’s group health plan immediately prior to the Date of Termination and
elects COBRA health continuation, then the Company shall pay to the Executive a
monthly cash payment for 18 months or the Executive’s COBRA health continuation
period, whichever ends earlier, in an amount equal to the monthly employer
contribution that the Company would have made to provide health insurance to the
Executive if the Executive had remained employed by the Company; and

 

(iv)                              The amounts payable under this
Section 5(a) shall be paid or commence to be paid within 60 days after the Date
of Termination; provided, however, that if the 60-day period begins in one
calendar year and ends in a second calendar year, such payment shall be paid or
commence to be paid in the second calendar year by the last day of such 60-day
period.

 

(b)                                 Additional Limitation.

 

(i)                                     Anything in this Agreement to the
contrary notwithstanding, in the event that the amount of any compensation,
payment or distribution by the Company to or for the benefit of the Executive,
whether paid or payable or distributed or distributable pursuant to the terms of
this Agreement or otherwise, calculated in a manner consistent with Section 280G
of the Code and the applicable regulations thereunder (the “Aggregate
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, then the Aggregate Payments shall be reduced (but not below zero) so that
the sum of all of the Aggregate Payments shall be $1.00 less than the amount at
which the Executive becomes subject to the excise tax imposed by Section 4999 of
the Code; provided that such reduction shall only occur if it would result in
the Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction. In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section 280G of the Code: (A) cash payments
not subject to Section 409A of the Code; (B) cash payments subject to
Section 409A of the Code; (C) equity-based payments and acceleration; and
(D) non-cash forms of benefits; provided that in the case of all the foregoing
Aggregate Payments all amounts or payments that are not subject to calculation
under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be reduced before any
amounts that are subject to calculation under Treas. Reg. §1.280G-1,
Q&A-24(b) or (c).

 

(ii)                                  For purposes of this Section 5, the “After
Tax Amount” means the amount of the Aggregate Payments less all federal, state,
and local income, excise and employment taxes imposed on the Executive as a
result of the Executive’s receipt of the Aggregate Payments. For purposes of
determining the After Tax Amount, the Executive shall be deemed to pay federal
income taxes at the highest marginal rate of federal income taxation applicable
to individuals for the calendar year in which the determination is to be made,
and state and local income taxes at the highest marginal rates of individual
taxation in each applicable state and locality, net of the maximum reduction in
federal income taxes which could be obtained from deduction of such state and
local taxes.

 

8

--------------------------------------------------------------------------------



 

(iii)                               The determination as to whether a reduction
in the Aggregate Payments shall be made pursuant to Section 5 shall be made by a
nationally recognized accounting firm selected by the Company (the “Accounting
Firm”), which shall provide detailed supporting calculations both to the Company
and the Executive within 15 business days of the Date of Termination, if
applicable, or at such earlier time as is reasonably requested by the Company or
the Executive. Any determination by the Accounting Firm shall be binding upon
the Company and the Executive.

 

(c)                                  Definitions.  For purposes of this
Section 5, “Change in Control” shall mean any of the following:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Act”) (other than the Company, any of its subsidiaries, or any trustee,
fiduciary or other person or entity holding securities under any employee
benefit plan or trust of the Company or any of its subsidiaries), together with
all “affiliates” and “associates” (as such terms are defined in Rule 12b-2 under
the Act) of such person, shall become the “beneficial owner” (as such term is
defined in Rule 13d-3 under the Act), directly or indirectly, of securities of
the Company representing 50 percent or more of the combined voting power of the
Company’s then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from the Company); or

 

(ii)                                  the date a majority of the members of the
Board is replaced during any 12-month period by directors whose appointment or
election is not endorsed by a majority of the members of the Board before the
date of the appointment or election; or

 

(iii)                               the consummation of (A) any consolidation or
merger of the Company where the stockholders of the Company, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own (as such term is defined in Rule 13d-3 under the
Act), directly or indirectly, shares representing in the aggregate more than 50
percent of the voting shares of the Company issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any), or
(B) any sale or other transfer (in one transaction or a series of transactions
contemplated or arranged by any party as a single plan) of all or substantially
all of the assets of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting

 

9

--------------------------------------------------------------------------------



 

power of all of the then outstanding Voting Securities, then a “Change in
Control” shall be deemed to have occurred for purposes of the foregoing clause
(i).

 

6.                                      Section 409A.

 

(a)                                 Anything in this Agreement to the contrary
notwithstanding, if at the time of the Executive’s separation from service
within the meaning of Section 409A of the Code, the Company determines that the
Executive is a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, then to the extent any payment or benefit
that the Executive becomes entitled to under this Agreement or otherwise on
account of the Executive’s separation from service would be considered deferred
compensation subject to the 20 percent additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i) of the Code, such payment shall not be payable and such
benefit shall not be provided until the date that is the earlier of (A) six
months and one day after the Executive’s separation from service, or (B) the
Executive’s death. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule.

 

(b)                                 All in-kind benefits provided and expenses
eligible for reimbursement under this Agreement shall be provided by the Company
or incurred by the Executive during the time periods set forth in this
Agreement. All reimbursements shall be paid as soon as administratively
practicable, but in no event shall any reimbursement be paid after the last day
of the taxable year following the taxable year in which the expense was
incurred. The amount of in-kind benefits provided or reimbursable expenses
incurred in one taxable year shall not affect the in-kind benefits to be
provided or the expenses eligible for reimbursement in any other taxable year
(except for any lifetime or other aggregate limitation applicable to medical
expenses). Such right to reimbursement or in-kind benefits is not subject to
liquidation or exchange for another benefit.

 

(c)                                  To the extent that any payment or benefit
described in this Agreement constitutes “non-qualified deferred compensation”
under Section 409A of the Code, and to the extent that such payment or benefit
is payable upon the Executive’s termination of employment, then such payments or
benefits shall be payable only upon the Executive’s “separation from service.”
The determination of whether and when a separation from service has occurred
shall be made in accordance with the presumptions set forth in Treasury
Regulation Section 1.409A-1(h).

 

(d)                                 The parties intend that this Agreement will
be administered in accordance with Section 409A of the Code. To the extent that
any provision of this Agreement is ambiguous as to its compliance with
Section 409A of the Code, the provision shall be read in such a manner so that
all payments hereunder comply with Section 409A of the Code. Each payment
pursuant to this Agreement is intended to constitute a separate payment for
purposes of Treasury Regulation Section 1.409A-2(b)(2). The parties agree that
this Agreement may be amended, as reasonably requested by either party, and as
may be necessary to fully comply with Section 409A of the Code and all related
rules and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.

 

10

--------------------------------------------------------------------------------

 



 

(e)                                  The Company makes no representation or
warranty and shall have no liability to the Executive or any other person if any
provisions of this Agreement are determined to constitute deferred compensation
subject to Section 409A of the Code but do not satisfy an exemption from, or the
conditions of, such Section.

 

7.                                      Noncompetition and Nonsolicitation.

 

(a)                                 Noncompetition.

 

(i)                                     During the Executive’s employment with
the Company and for 12 months after a Qualifying Termination (the
“Noncompetition Restricted Period”), the Executive shall not perform Management
Services or Consulting Services for any Competing Business. The Executive
understands that the restrictions set forth in this Section 7(d) are intended to
protect the Company’s interest in its Confidential Information and established
employee, customer and client relationships and goodwill, and agrees that such
restrictions are reasonable and appropriate for this purpose. For purposes of
this Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the United States that is competitive with any business that the
Company or any of its affiliates conducts or proposes to conduct at any time
during the employment of the Executive. Notwithstanding the foregoing, the
Executive may own up to one percent of the outstanding stock of a publicly held
corporation that constitutes or is affiliated with a Competing Business. The
Executive acknowledges that the benefits of this Agreement constitute mutually
agreed consideration in exchange for, among other terms, the obligations of this
Section 7(a)(i).

 

(ii)                                  The term “Management Services” means any
services in an executive or other management capacity or any services to
maintain or develop business relationships. The term “Consulting Services” means
any services involving business advice to directors, executives or managers. The
term “Qualifying Termination” means a termination of the Executive’s employment
by the Executive pursuant to Section 3(e) (regardless of whether for Good Reason
or not for Good Reason) or a termination of the Executive’s employment by the
Company for Cause pursuant to Section 3(c).

 

(iii)                               The Noncompetition Restricted Period shall
be extended to 18 months from the Date of Termination if the Executive has
breached a fiduciary duty to the Company or any affiliate or if the Executive
has unlawfully taken, physically or electronically, property belonging to the
Company or any affiliate.

 

(b)                                 Nonsolicitation. Without limiting the
foregoing provisions of this Section 7, during the term of the Executive’s
employment with the Company, and for the 24 month period immediately following
the voluntary or involuntary termination of the Executive’s employment (the
“Nonsolicitation Restricted Period”), the Executive shall not directly or
indirectly:

 

(i)                                     solicit or accept for employment or
employ any person then, or within the prior 12 months, employed by the Company
or any affiliate, or request,

 

11

--------------------------------------------------------------------------------



 

influence or advise any person who is employed by or is in the service of the
Company or any affiliate to leave such employment or service of the Company or
affiliate; or

 

(ii)                                  influence or advise any Competing Business
to employ or otherwise engage the services of any person who is employed by or
is in the service of the Company or any affiliate; or

 

(iii)                               solicit or accept any customer or client of
the Company or any affiliate or request, induce or advise any customer or client
of the Company or any affiliate to withdraw, curtail, diminish, terminate or
cancel such person’s business with the Company or such affiliate.

 

Notwithstanding the foregoing, it shall not be a violation of this
Section 7(b) for the Executive to solicit or accept for employment, or employ, a
person, or influence, advise or solicit a client, in each case with whom the
Executive had a substantial social or business relationship that pre-existed the
date of this Agreement. The Executive acknowledges that he can continue to
actively pursue his career and earn sufficient compensation without breaching
any of the foregoing restrictions. The Nonsolicitation Period is agreed to be
fair, reasonable and necessary. If the Executive violates this
Section 7(b) during the portion of the Nonsolicitation Restricted Period that
follows the termination of the Executive’s employment, i.e., the 24-month period
of prohibited solicitation activities, such 24-month period shall restart upon
any such violation.

 

(c)                                  Equitable Relief. The Executive
acknowledges that any breach by him of any provisions of this Section 7 will
cause the Company to suffer irreparable damages for which the remedy at law will
be inadequate, and that an injunction may be entered against the Executive by
any court having jurisdiction, restraining the Executive from breaching any of
the provisions of this Agreement or continuing the breach of any such
provisions, subject to Section 11 below. Resort to such equitable relief,
however, shall not be construed to be a waiver by the Company of any other
rights or remedies that it may have to damages or otherwise.

 

8.                                      Confidential Information.

 

(a)                                 Confidential Information. During the term of
the Executive’s employment with the Company and thereafter, the Executive shall
keep secret and retain in strictest confidence, and will not disclose, without
the prior written consent of the Company, any “Confidential Information,” which
term includes, but is not limited to, any information relating to the business
or affairs of the Company including but not limited to financial statements,
business plans, personnel, operations, technology, customer lists and
identities, potential customers, employees, servicing methods, strategies,
analysis, profit margins or other proprietary information in connection with the
Company; provided, however, that Confidential Information shall not include any
information which is in the public domain, or becomes known in the industry
through no wrongful act on the Executive’s part. The Executive agrees and
acknowledges that the Confidential Information is vital, sensitive, confidential
and proprietary to the Company.

 

(b)                                 Documents, Records, etc. All documents,
records, data, apparatus, equipment and other physical property, whether or not
pertaining to Confidential Information,

 

12

--------------------------------------------------------------------------------



 

including, without limitation, any depositor list, shareholder list, client
list, drawing, blueprint, specification or other document of the Company, its
subsidiaries, affiliates and divisions, which is furnished to the Executive by
the Company or are produced by the Executive in connection with the Executive’s
employment shall be and remain the sole property of the Company. The Executive
shall return to the Company all such materials and property as and when
requested by the Company. In any event, the Executive will return all such
materials and property immediately upon termination of the Executive’s
employment for any reason. The Executive shall not retain any such material or
property or any copies thereof after such termination.

 

(c)                                  Equitable Remedies. The Parties recognize
that the Company will have no adequate remedy at law for breach by the Executive
of the covenants provided in this Section 8 and, in the event of any such
breach, the Company and the Executive hereby agree that the Company shall be
entitled to seek a decree of specific performance or other appropriate remedy to
enforce performance of such covenant(s), subject to Section 11 below.

 

(d)                                 Protected Disclosures and Other Protected
Actions.  Nothing in this Agreement shall be interpreted or applied to prohibit
the Executive from making any good faith report to any governmental agency or
other governmental entity (a “Government Agency”) concerning any act or omission
that the Executive reasonably believes constitutes a possible violation of
federal or state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation.  In addition, nothing contained in this Agreement limits the
Executive’s ability to communicate with any Government Agency or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including the Executive’s ability to provide documents or
other information, without notice to the Company.  In addition, for the
avoidance of doubt, pursuant to the federal Defend Trade Secrets Act of 2016,
the Executive shall not be held criminally or civilly liable under any federal
or state trade secret law or under this Agreement for the disclosure of a trade
secret that (i) is made (A) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(B) solely for the purpose of reporting or investigating a suspected violation
of law; or (ii) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

9.                                      Third Party Agreements; Cooperation.

 

(a)                                 Third-Party Agreements and Rights. The
Executive hereby confirms that the Executive is not bound by the terms of any
agreement with any previous employer or other party which restricts in any way
the Executive’s use or disclosure of information or the Executive’s engagement
in any business. The Executive represents to the Company that the Executive’s
execution of this Agreement, the Executive’s employment with the Company and the
performance of the Executive’s proposed duties for the Company will not violate
any obligations the Executive may have to any such previous employer or other
party. In the Executive’s work for the Company, the Executive will not disclose
or make use of any information in violation of any agreements with or rights of
any such previous employer or other party, and the Executive will not bring to
the premises of the Company any copies or other tangible embodiments of
non-public information belonging to or obtained from any such previous
employment or other party.

 

13

--------------------------------------------------------------------------------



 

(b)                                 Litigation and Regulatory Cooperation.
During and after the Executive’s employment, the Executive shall reasonably
cooperate with the Company in the defense or prosecution of any claims or
actions now in existence or which may be brought in the future against or on
behalf of the Company which relate to events or occurrences that transpired
while the Executive was employed by the Company. The Executive’s full
cooperation in connection with such claims or actions shall include, but not be
limited to, being reasonably available on advance notice to meet with counsel to
prepare for discovery or trial and to act as a witness on behalf of the Company
at mutually convenient times. During and after the Executive’s employment, the
Executive also shall reasonably cooperate with the Company in connection with
any investigation or review of any federal, state or local regulatory authority
as any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 9(b).

 

10.                               Clawback. Anything in this Agreement to the
contrary notwithstanding, any bonus or other incentive compensation paid or
awarded to the Executive, or accrued by the Company (or any of its subsidiaries)
on behalf of the Executive, shall be subject to recovery or “clawback” by the
Company if such payments, awards or accruals were based on materially inaccurate
financial statements or any other materially inaccurate performance metric
criteria, as determined by the Board in good faith or by any applicable
Governmental Agency, provided, that no bonus or other incentive compensation
shall be subject to such clawback more than two years after such bonus or other
incentive compensation was paid or awarded to the Executive. The Executive
agrees to cooperate with the Company in order to effect any clawback of
compensation required by this Section 10, or that may otherwise be required by
any applicable law.

 

11.                               Arbitration of Disputes. Any controversy or
claim arising out of or relating to this Agreement or the breach thereof or
otherwise arising out of the Executive’s employment or the termination of that
employment (including, without limitation, any claims of unlawful employment
discrimination whether based on age or otherwise and whether or not based on any
statute) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Arbitration
Rules of the AAA, including, but not limited to, the rules and procedures
applicable to the selection of arbitrators. In the event that any person or
entity other than the Executive or the Company may be a party with regard to any
such controversy or claim, such controversy or claim shall be submitted to
arbitration subject to such other person or entity’s agreement. Judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof. This Section 11 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 11 shall not preclude either party
from pursuing a court action for the sole purpose of obtaining a temporary
restraining order or a preliminary injunction in circumstances in which such
relief is appropriate; provided that any other relief shall be pursued through
an arbitration proceeding pursuant to this Section 11.

 

12.                               Consent to Jurisdiction. To the extent that
any court action is permitted consistent with or to enforce Section 11 of this
Agreement, the Parties hereby consent to the jurisdiction of

 

14

--------------------------------------------------------------------------------



 

the Superior Court of the Commonwealth of Massachusetts and the United States
District Court for the District of Massachusetts. Accordingly, with respect to
any such court action, the Executive (a) submits to the personal jurisdiction of
such courts; (b) consents to service of process; and (c) waives any other
requirement (whether imposed by statute, rule of court, or otherwise) with
respect to personal jurisdiction or service of process.

 

13.                               Integration. This Agreement constitutes the
entire agreement between the parties with respect to the subject matter hereof
and supersedes all prior agreements between the parties concerning such subject
matter.

 

14.                               Withholding. All payments made by the Company
to the Executive under this Agreement shall be net of any tax or other amounts
required to be withheld by the Company under applicable law.

 

15.                               Successor to the Executive. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s personal
representatives, executors, administrators, heirs, distributees, devisees and
legatees. In the event of the Executive’s death after his termination of
employment but prior to the completion by the Company of all payments due him
under this Agreement, the Company shall continue such payments to the
Executive’s beneficiary designated in writing to the Company prior to his death
(or to his estate, if the Executive fails to make such designation).

 

16.                               Enforceability. If any portion or provision of
this Agreement (including, without limitation, any portion or provision of any
section of this Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

 

17.                               Survival. The provisions of this Agreement
shall survive the termination of this Agreement and/or the termination of the
Executive’s employment to the extent necessary to effectuate the terms contained
herein.

 

18.                               Waiver. No waiver of any provision hereof
shall be effective unless made in writing and signed by the waiving party. The
failure of any party to require the performance of any term or obligation of
this Agreement, or the waiver by any party of any breach of this Agreement,
shall not prevent any subsequent enforcement of such term or obligation or be
deemed a waiver of any subsequent breach.

 

19.                               Notices. Any notices, requests, demands and
other communications provided for by this Agreement shall be sufficient if in
writing and delivered (i) in person or sent by a nationally recognized overnight
courier service or by registered or certified mail, postage prepaid, return
receipt requested, and (ii) by email; if to the Executive at the last address
the Executive has filed in writing with the Company with a mandatory copy to
Leader Berkon Colao & Silverstein LLP, 630 Third Avenue, New York, NY 10017
Attn: Glen Silverstein, Esq. or, in the case of the Company, at its main
offices, attention of the Board.

 

15

--------------------------------------------------------------------------------



 

20.                               Amendment. This Agreement may be amended or
modified only by a written instrument signed by the Executive and by a duly
authorized representative of the Company.

 

21.                               Governing Law. This is a Massachusetts
contract and shall be construed under and be governed in all respects by the
laws of the Commonwealth of Massachusetts, without giving effect to the conflict
of laws principles of such Commonwealth. With respect to any disputes concerning
federal law, such disputes shall be determined in accordance with the law as it
would be interpreted and applied by the United States Court of Appeals for the
First Circuit.

 

22.                               Counterparts. This Agreement may be executed
in any number of counterparts, each of which when so executed and delivered
shall be taken to be an original; but such counterparts shall together
constitute one and the same document.

 

23.                               Successor to Company. The Company shall
require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and agree to perform this Agreement to
the same extent that the Company would be required to perform it if no
succession had taken place. Failure of the Company to obtain an assumption of
this Agreement at or prior to the effectiveness of any succession shall be a
material breach of this Agreement.

 

24.                               Indemnification; Insurance.

 

(a)                                 In the event that the Executive is made a
party or threatened to be made a party to any action, suit, or proceeding,
whether civil, criminal, administrative, or investigative (a “Proceeding”),
other than any Proceeding initiated by the Executive or the Company related to
any contest or dispute between the Executive and the Company or any of its
affiliates with respect to this Agreement or the Executive’s employment
hereunder, by reason of the fact that the Executive is or was a director or
officer of the Company, or any affiliate of the Company, or is or was serving at
the request of the Company as a director, officer, member, employee, or agent of
another corporation or a partnership, joint venture, trust, or other enterprise,
the Executive shall be indemnified and held harmless by the Company to the
maximum extent permitted under applicable law and the Company’s bylaws in effect
on the date hereof from and against any liabilities, costs, claims, and
expenses, including all costs and expenses incurred in defense of any Proceeding
(including attorneys’ fees). Costs and expenses incurred by the Executive in
defense of such Proceeding (including attorneys’ fees) shall be paid by the
Company in advance of the final disposition of such litigation upon receipt by
the Company of: (i) a written request for payment; (ii) appropriate
documentation evidencing the incurrence, amount, and nature of the costs and
expenses for which payment is being sought; and (iii) an undertaking adequate
under applicable law made by or on behalf of the Executive to repay the amounts
so paid if it shall ultimately be determined that the Executive is not entitled
to be indemnified by the Company under this Agreement.

 

(b)                                 During the term of the Executive’s
employment hereunder, and for a period of six years thereafter, the Company or
any successor to the Company shall purchase and maintain, at its own expense,
directors’ and officers’ liability insurance providing coverage for the
Executive, on terms that are no less favorable than the coverage currently
provided to the current executive officers of the Company.

 

16

--------------------------------------------------------------------------------



 

(c)                                  Notwithstanding anything herein to the
contrary, any indemnification hereunder shall be provided only to the extent
permitted by 12 U.S.C. Section 1828(k) and the regulations issued thereunder by
the Federal Deposit Insurance Corporation.

 

[Remainder of page intentionally left blank]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/ Deborah F. Kuenster

 

Name: Deborah F. Kuenster

 

Title:   Chair of Compensation, Governance and Executive Committee

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Anthony DeChellis

 

Anthony DeChellis

 

--------------------------------------------------------------------------------

 



 

Exhibit A

 

Separation and Noncompetition Agreement

 

This Separation and Noncompetition Agreement (the “Separation Agreement”) is
entered into by and between Anthony DeChellis (the “Executive”) and Boston
Private Financial Holdings, Inc. (the “Company”) in connection with the
“Employment Agreement” between the Executive and the Company dated November 5,
2018. For purposes of this Separation Agreement, the Company and its affiliates
shall individually and collectively be referred to as the “Company.” This is the
Separation Agreement referenced in the Employment Agreement. Terms with initial
capitalization that are not otherwise defined in this Separation Agreement have
the meanings set forth in the Employment Agreement. The consideration for the
Executive’s agreement to this Separation Agreement consists of the payments
pursuant to Section 4(b) of the Employment Agreement (as applicable), which are
conditioned on (i) the Company’s termination of the Executive’s employment
without Cause or the Executive’s termination of his employment for Good Reason;
and (ii) the Executive’s timely execution and nonrevocation of this Separation
Agreement pursuant to Section 4(b)(i) of the Employment Agreement.

 

1.                                      Executive’s Release of Claims. The
Executive voluntarily releases and forever discharges the Company, its
affiliated and related entities, its and their respective predecessors,
successors and assigns, its and their respective employee benefit plans and
fiduciaries of such plans, and the current and former directors, officers,
shareholders, employees, attorneys, accountants and agents of each of the
foregoing in their official and personal capacities (collectively referred to as
the “Releasees”) generally from all claims, demands, debts, damages and
liabilities of every name and nature, known or unknown (collectively, “Claims”)
that, as of the date when the Executive signs this Separation Agreement, he has,
ever had, now claims to have or ever claimed to have had against any or all of
the Releasees. This general release of Claims includes, without implication of
limitation, the release of all Claims:

 

·                                          relating to the Executive’s
employment by and termination of employment with the Company or any related
entity;

·                                          of wrongful discharge or violation of
public policy;

·                                          of breach of contract;

·                                          of discrimination or retaliation
under federal, state or local law (including, without limitation, Claims of age
discrimination or retaliation under the Age Discrimination in Employment Act,
the Americans with Disabilities Act, and Title VII of the Civil Rights Act of
1964);

·                                          under any other federal or state
statute or constitution or local ordinance;

·                                          of defamation or other torts;

·                                          for wages, bonuses, incentive
compensation, stock, stock options, vacation pay or any other compensation or
benefits, whether under the Massachusetts Wage Act, M.G.L. c. 149, §§ 148-150C,
or otherwise; and

·                                          for damages or other remedies of any
sort, including, without limitation, compensatory damages, punitive damages,
injunctive relief and attorney’s fees.

 

--------------------------------------------------------------------------------



 

To the fullest extent permitted by law, the Executive agrees not to accept
damages of any nature, other equitable or legal remedies for his own benefit or
attorney’s fees or costs from any of the Releasees with respect to any Claim
released by this Separation Agreement.

 

2.                                      Limitations on Executive’s Release of
Claims. Notwithstanding anything in Section 2 of this Separation Agreement to
the contrary:

 

(a)                                 Employment Agreement. Nothing in this
Separation Agreement limits the Executive’s rights to (i) any Base Salary earned
through the Date of Termination; (ii) unpaid expense reimbursements (subject to,
and in accordance with, Section 2(d) of the Employment Agreement); (iii) any
vested benefits the Executive may have under any employee benefit plan of the
Company through the Date of Termination, which vested benefits shall be paid
and/or provided in accordance with the terms of such employee benefit plans;
(iv) payment of amounts that become due pursuant to Section 4(b) of the
Employment Agreement as a result of timely execution and nonrevocation of and
compliance with this Separation Agreement; or (v) to enforce any of his rights
under the Employment Agreement or this Separation Agreement. For purposes of
this Separation Agreement, “employee benefit plan” has the same meaning as in
Section 3(3) of the Employee Retirement Income Security Act, 29 U.S.C.
§ 1002(3).

 

(b)                                 Equity. Nothing in this Separation Agreement
is intended to affect the Executive’s rights or obligations under the Company’s
applicable equity incentive plan(s) and the applicable written award
agreement(s) governing the terms of such equity awards held by the Executive, or
any other written stockholder’s agreement between the Executive and the Company
(the “Equity Documents”). The Equity Documents will continue to be governed by
their terms, except as may otherwise be provided in the Employment Agreement.

 

(c)                                  Statutory Benefit Rights. Nothing in this
Separation Agreement is intended to release or waive the Executive’s right to
elect continuation of group health plan coverage under the law known as COBRA or
unemployment insurance benefits.

 

3.                                      Noncompetition. In order to protect the
Company’s Confidential Information (as defined in the Employment Agreement) and
goodwill during the period of 18 months immediately following the Date of
Termination (the “Restricted Period”), the Executive shall not directly or
indirectly, whether as owner, partner, shareholder, director, manager,
consultant, agent, employee, co-venturer or otherwise, engage, participate,
assist or invest in any Competing Business The Executive understands that the
restrictions set forth in this Section 3 are intended to protect the Company’s
interest in its Confidential Information and established employee, customer and
client relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for this purpose. For purposes of this Separation
Agreement, the term “Competing Business” shall mean a business conducted
anywhere in the United States that is competitive with any business that the
Company or any of its affiliates conducts or proposes to conduct at any time
during the employment of the Executive. Notwithstanding the foregoing, the
Executive may own up to one percent (1%) of the outstanding stock of a publicly
held corporation that constitutes or is affiliated with a Competing Business.

 

4.                                      Ongoing Obligations of the Executive. As
a condition of receiving the payments and other terms pursuant to
Section 4(b) of the Employment Agreement, the Executive hereby

 

2

--------------------------------------------------------------------------------



 

reaffirms his ongoing obligations under the Employment Agreement (the “Ongoing
Obligations”), which are incorporated herein by reference, including, without
limitation, the obligations under Employment Agreement Sections
7(b) (“Nonsolicitation”), 8(a) (“Confidential Information”), 8(b) (“Documents,
Records, etc.”), and 9(b) (“Litigation and Regulatory Cooperation”).

 

5.                                      Nondisparagement.

 

(a)                                 The Executive shall not, directly or
indirectly, in public or in private, disparage, deprecate, impugn or otherwise
make any remarks or statements that might tend to, or be construed to tend to,
cause harm to the Company, its business, or its reputation, or the reputations
of any of its officers, directors and employees (provided that, with respect to
each such officer, director and employee, Executive actually knows or has
substantial reason to believe that such person is an officer, director and
employee of the Company) and shall not assist or encourage any other person,
firm or entity to do so. These nondisparagement obligations shall not in any way
affect the Executive’s obligation to testify truthfully in any legal proceeding.

 

(b)                                 The Company shall instruct its directors and
executive officers not, to directly or indirectly, in public or in private,
disparage, deprecate, impugn or otherwise make any remarks or statements that
might tend to, or be construed to tend to, cause harm to the Executive, his
business, or his reputation.  In addition, the Company shall not in any
authorized public statement of the Company (a “Company Statement”) disparage,
deprecate, impugn or otherwise make any remarks or statements that might tend
to, or be construed to tend to, cause harm to the Executive, his business, or
his reputation.  If the Company in any Company Statement, or any director or
executive officer of the Company, disparages, deprecates, impugns or otherwise
makes any remarks or statements that might tend to, or be construed to tend to,
cause harm to the Executive’s reputation, the Executive shall no longer be
subject to the obligations of this Section 5 with respect to the Company, or
such director or executive officer.

 

6.                                      Protected Disclosures. Nothing in this
Separation Agreement shall be interpreted or applied to prohibit the Executive
from making any good faith report to any governmental agency or other
governmental entity (a “Government Agency”) concerning any act or omission that
the Executive reasonably believes constitutes a possible violation of federal or
state law or making other disclosures that are protected under the
anti-retaliation or whistleblower provisions of applicable federal or state law
or regulation. In addition, nothing contained in this Separation Agreement
limits the Executive’s ability to communicate with any Government Agency or
otherwise participate in any investigation or proceeding that may be conducted
by any Government Agency, including the Executive’s ability to provide documents
or other information, without notice to the Company, nor does anything contained
in this Agreement apply to truthful testimony in litigation. If the Executive
files any charge or complaint with any Government Agency and if the Government
Agency pursues any claim on the Executive’s behalf, or if any other third party
pursues any claim on the Executive’s behalf, the Executive waives any right to
monetary or other individualized relief (either individually or as part of any
collective or class action) to the fullest extent permitted by law; provided
that nothing in this Separation Agreement limits any right the Executive may
have to receive a whistleblower award or bounty for information provided to the
Securities and Exchange Commission.

 

3

--------------------------------------------------------------------------------



 

7.                                      Defend Trade Secrets Act of 2016. The
Executive understands that pursuant to the federal Defend Trade Secrets Act of
2016, the Executive shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

 

8.                                      No Assignment. The Executive represents
that he has not assigned to any other person or entity any Claims against any
Releasee.

 

9.                                      Right to Consider and Revoke Separation
Agreement. The Executive acknowledges that he has been given the opportunity to
consider this Separation Agreement for a period of 21 days (the “Consideration
Period”). In the event the Executive executed this Separation Agreement before
the end of the Consideration Period, he acknowledges that such decision was
entirely voluntary and that he had the opportunity to consider this Separation
Agreement until the end of the Consideration Period. To accept this Separation
Agreement, the Executive shall deliver a signed Separation Agreement to the
Company’s then most senior Human Resources professional (“HR”) before the end of
the Consideration Period. For a period of seven business days from the date when
the Executive executes this Separation Agreement (the “Revocation Period”), he
shall retain the right to revoke this Separation Agreement by written notice
that is received by HR on or before the last day of the Revocation Period. This
Separation Agreement shall take effect only if it is executed within the
Consideration Period as set forth above and if it is not revoked pursuant to the
preceding sentence. If the conditions set forth in this paragraph are satisfied,
this Separation Agreement shall become effective and enforceable on the date
immediately following the last day of the Revocation Period (the “Effective
Date”).

 

10.                               Other Terms.

 

(a)                                 Legal Representation; Review of Separation
Agreement. The Executive acknowledges that he has been advised to discuss all
aspects of this Separation Agreement with his attorney, that he has carefully
read and fully understands all of the provisions of this Separation Agreement
and that he is knowingly and voluntarily entering into this Separation
Agreement.

 

(b)                                 Binding Nature of Separation Agreement. This
Separation Agreement shall be binding upon the Executive and upon his heirs,
administrators, representatives and executors.

 

(c)                                  Modification of Separation Agreement;
Waiver. This Separation Agreement may be amended only upon a written agreement
executed by the Executive and the Company. No waiver of any provision of this
Separation Agreement shall be effective unless made in writing and signed by the
waiving party. The failure of a party to require the performance of any term or
obligation of this Agreement, or the waiver by a party of any breach of this
Separation Agreement, shall not prevent any subsequent enforcement of such term
or obligation or be deemed a waiver of any subsequent breach.

 

4

--------------------------------------------------------------------------------



 

(d)                                 Severability. In the event that at any
future time it is determined by a court of competent jurisdiction that any
covenant, clause, provision or term of this Separation Agreement is illegal,
invalid or unenforceable, the remaining provisions and terms of this Separation
Agreement shall not be affected thereby and the illegal, invalid or
unenforceable term or provision shall be severed from the remainder of this
Separation Agreement. In the event of such severance, the remaining covenants
shall be binding and enforceable; provided, however, and for the avoidance of
doubt, in no event shall the Company be required to provide payments to the
Executive pursuant to Section 4(b) of the Employment Agreement if all or part of
Section 1 of this Separation Agreement is held to be invalid or unenforceable.

 

(e)                                  Governing Law and Interpretation. This
Separation Agreement shall be deemed to be made and entered into in the
Commonwealth of Massachusetts, and shall in all respects be interpreted,
enforced and governed under the laws of the Commonwealth of Massachusetts,
without giving effect to its conflict of laws provisions. The language of all
parts of this Separation Agreement shall in all cases be construed as a whole,
according to its fair meaning, and not strictly for or against either of the
parties.

 

(f)                                   Arbitration; Jurisdiction. Enforcement of
this Separation Agreement shall be subject to the terms of Sections 11
(“Arbitration of Disputes”) and 12 (“Consent to Jurisdiction”) of the Employment
Agreement as if set forth herein (subject to adjustment of numbered section
references).

 

(g)                                  Remedies. The Executive understands and
agrees that the restrictions contained in Section 3 of this Separation Agreement
are necessary for the protection of the business and goodwill of the Company and
he considers them to be reasonable for such purpose. Any breach of Section 3 of
this Separation Agreement is likely to cause the Company substantial and
irrevocable damage and therefore, in the event of such breach, the Company, in
addition to such other remedies which may be available, will be entitled to
specific performance and other injunctive relief, without the posting of a bond.
The Executive further acknowledges that a court may render an award extending
the Restricted Period as one of the remedies in the event of the Executive’s
violation of Section 3 of this Separation Agreement. If the Executive breaches
any provision of this Separation Agreement or any of the Ongoing Obligations, in
addition to all other remedies available to the Company at law, in equity, and
under contract, the Executive agrees that the Company may cease any payments
otherwise due to the Executive or for the Executive’s benefit pursuant to
Section 4(b) of the Employment Agreement.

 

(h)                                 Entire Agreement; Absence of Reliance. This
Separation Agreement constitutes the entire agreement between the Executive and
the Company and supersedes any previous agreements or understandings between the
Executive and the Company, except the Equity Documents, the Ongoing Obligations,
and any other obligations specifically preserved in this Agreement. The
Executive acknowledges that he is not relying on any promises or representations
by the Company or the agents, representatives or attorneys of any of the
entities within the definition of Company regarding any subject matter addressed
in this Separation Agreement.

 

(i)                                     Counterparts; Copies. This Separation
Agreement may be executed in separate counterparts, each of which when so
executed and delivered shall be taken to be an

 

5

--------------------------------------------------------------------------------



 

original. Such counterparts shall together constitute one and the same document.
PDF copies shall be equally valid as originals.

 

[Remainder of page intentionally left blank]

 

6

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed this Separation Agreement, to be
effective on the Effective Date.

 

 

BOSTON PRIVATE FINANCIAL HOLDINGS, INC.

 

 

 

 

 

By:

 

 

Its:

 

 

 

 

 

 

Date

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

Anthony DeChellis

 

 

 

 

 

Date

 

--------------------------------------------------------------------------------

 